Case: 3:15-cv-00036-WHR-SLO Doc #: 354-1 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 14591




                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

  GARRETT DAY LLC and THE OHIO                          )
  DEPARTMENT OF DEVELOPMENT,                            )
                                                        )
                     Plaintiffs,                        )
                                                        )       Case No. 3:15–cv–00036-WHR
          v.                                            )
                                                        )       Judge Walter H. Rice
  INTERNATIONAL PAPER COMPANY,                          )
                                                        )
                     Defendants.                        )


                                        [PROPOSED] ORDER

          This matter came before the Court on a Motion For Extension of Time. Plaintiffs request

  to extend the date to file reply briefs in further support of the pre-trial motions, through

  September 27, 2021. They also propose that the same extension be granted to the Defendant.

  The Court, finding good cause, now GRANTS that Motion.

          It is therefore ORDERED that the Parties will have through September 27, 2021 to file

  any reply brief in further support of their pre-trial motions and motions in limine.

          IT IS SO ORDERED.


                                                Judge




  4818-3863-6282.3
